NEBEKER, Associate Judge:
Having been found guilty of unlawfully possessing a narcotic drug, D.C.Code 1973, § 33 — 402, and failing to appear for trial, D.C.Code 1973, § 23-1327(a), the appellant seeks reversal alleging that he was denied the effective assistance of counsel; that the trial court improperly refused to entertain his motion to suppress filed by his second court-appointed attorney after the lapse of the initial ten-day pretrial motions period; and that the evidence of his violation of the Bail Reform Act was insufficient to sustain his conviction. We hold that the motion to suppress was filed as a matter of right within ten days of the entry of the appellant’s second trial counsel pursuant to Super.Ct.Cr.R. 47-I(c). Accordingly, we remand the record for further proceedings and a ruling on the motion. We otherwise affirm the convictions, leaving open the validity of the drug conviction as it may be affected by the ruling on the suppression motion.
I
In October of 1976, two police officers, acting on a tip that the appellant “was *534selling heroin in the area,” arrested the appellant and, in the course of searching him, found three foil packets containing heroin. The officers had no warrant. Subsequently, the appellant was charged, indicted and arraigned and counsel was appointed. At a December 17, 1976, status hearing, trial was set for February 17,1977, at which time the defendant failed to appear. On June 2, the appellant was arrested on a bench warrant and a second attorney was appointed to represent him on the “bail jumping” charge. On June 6, the first attorney was allowed to withdraw. By a June 6 letter, the court appointed the second attorney to represent the defendant on the underlying charge, as well, and notified the attorney of a status hearing on the drug charge scheduled for July 7, 1977. Counsel represented the defendant at the July 7 hearing. Having been arraigned previously on the Bail Reform Act charge, the appellant, on July 14, moved to suppress the contents of the foil packets. The trial court refused to entertain the motion because it deemed the motion not filed in time, under Super.Ct.Cr.R. 47-I(c), and denied a motion to reconsider his refusal. On August 22, we denied a petition for a writ of mandamus to compel the judge to entertain the motion. Following the denial of another motion to suppress, the appellant was tried, convicted, sentenced and placed on probation.
II
We hold that Super.Ct.Cr.R. 47-1(c)1 allows a substituted defense counsel to file a motion to suppress within ten days of his entry of appearance, where a purpose of the substitution of counsel is not the circumvention of the ten-day rule. Rule 47-1(c) is designed to secure the prompt joining of all but a few available pretrial matters within ten days of arraignment or appear-anee of counsel, whichever is later. The rule allows sufficient time for the defendant and his counsel to apprise themselves of the facts, the charges and the law, and to prepare any motions. The rule also permits the trial court to organize its calendar with reasonable assurance that events will take place when scheduled. Cf. Crosby v. United States, D.C.App., 383 A.2d 351 (1978) (motion made one year following arrest and four days before trial; no indication on record of changed circumstances or newly found evidence). In addition, the “rule is necessary to preserve the orderly administration of criminal justice, since the government has a statutory right to a pretrial appeal from the trial court’s granting of a motion to suppress.” Anderson v. United States, D.C.App., 326 A.2d 807, 810 (1971) (citing authorities). We are cognizant of the need to promote this certainty and orderliness, but we see no reason to hold that Rule 47-I(c) does not address the appearance of substituted counsel where, as here, there is no basis to conclude that the substitution was for the purpose of evading the ten-day limit.2
This interpretation of the rule is consistent with its language and the need to insure a full and fair opportunity to litigate Fourth Amendment claims, see Stone v. Powell, 428 U.S. 465, 96 S.Ct. 3037, 49 L.Ed.2d 1067 (1976), and other issues raised by the counsel who ultimately bears the responsibility for defending his client. Our interpretation of the rule balances the interest of the prosecution, the defendant and the court in the case of substituted counsel.
The prosecution claims that, even if we interpret “counsel” as used in Rule 47-I(c) to include “substitute counsel,” the appellant’s motion was nevertheless untimely because the motion was not filed until more than ten days after substituted counsel entered an appearance. In so claiming, the *535government contends that the ten-day period began running as of the date the appellant’s second counsel was appointed, June 6, 1977. However, under Super.Ct.Civ.R. 101(b)(1), which is made applicable to criminal proceedings by Super.Ct.Cr.R. 57(a), counsel may enter an appearance “by signing any pleading or paper . . . filed by or on behalf of the party the attorney represents, or by filing a written praecipe noting the entry of his appearance . . (Emphasis in original.) The appellant points out, moreover, that the rule does not provide that entry of appearance is affected by the letter appointing counsel. The second attorney filed nothing written prior to his July 7 appearance in court. We hold that appellant’s second counsel did not enter his appearance until he physically appeared in court on July 7,1977, for a status hearing. Therefore, as the motion was filed on July 14, 1977, it was timely filed under Rule 47-I(c), having been filed within the ten-day period. We remand the record for a hearing on the suppression motion and direct that when supplemented by those proceedings and a ruling, the record shall be retransmitted to this court.3
Ill
The evidence going to a willful failure to appear is sufficient to support the appellant’s conviction. The record reflects that the appellant was present when his February 17 trial date was set, that the date was repeated three times in the appellant’s presence, that he was advised at his arraignment of the penalties for his failure to appear when required, and that he failed to appear. Over three months after his failure to appear, he used an alias in an unsuccessful attempt to avoid being arrested on the bench warrant. On these facts, one may reasonably conclude that the appellant knew that he was to appear and willfully failed to do so. See Raymond v. United States, D.C.App., 396 A.2d 975, 976 (1979); United States v. Moss, 141 U.S.App.D.C. 306, 438 F.2d 147 (1970); see also Grant v. United States, D.C.App., 402 A.2d 405 (1979).
IV
Accordingly, the record is remanded so that the Superior Court may hold further proceedings and rule on the motion to suppress. The conviction for failing to appear is affirmed. Upon the completion of the remand proceedings, the record, as supplemented, shall be retransmitted to this court for final disposition.4

So ordered.


. Super.Ct.Cr.R. 47-I(c) reads as follows:
Time for Filing. All motions, except motions to dismiss for lack of speedy trial, or motions for release on conditions, for review of such conditions, for reduction of bond or collateral, or for continuance, shall be filed within 10 days of arraignment or entry of appearance of counsel, whichever date is later, unless otherwise provided by the court.


. We express no opinion on the effect, if any, the appearance of co-counsel may have on the ten-day period.


. The appellant’s sole basis for claiming ineffective assistance of counsel was the failure of his first attorney to file a motion to suppress. Our holding that the motion was timely filed and our remand for further proceedings remedies any arguable Sixth Amendment deprivation since his drug possession conviction will depend on the correctness of his suppression motion.


. When the trial court acts on the motion, the losing party, if it desires to challenge the ruling, shall file a supplemental brief. The times provided in Rule 31 of the Rules of this court shall govern. In the event the ruling of the trial court is not challenged, the losing party shall promptly notify the clerk of this court.